DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, Claims 1-18, in the reply filed on 1/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 19-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2021.

Information Disclosure Statement
The information disclosure statement dated 1/28/2021 has been considered and made of record.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naruse et al.(US 2007/0178584).

With respect to claim 4, the loading chamber (1,21) includes at least one well defined by walls (25, 26) and bottom (23) than can hold a sufficient amount of culture medium.
With respect to claim 5, the loading chamber (1, 21) includes one or more pin holes (27).
With respect to claim 6, the loading chamber can be made of silicone (¶[0050]).
With respect to claim 7, the loading system includes: at least one fixed plate (11,31) and at least one movable plate (13,33) having upper surfaces positioned in the same plane; each of the fixed and movable plates (11,31, 13,33) having a plurality of pins (32,34) extending from the upper surface that are configured for holding at least a portion of the stretchable loading chamber (1, 21); and at least one driving mechanism (15, 35, 17, 37) operatively connected to a first end of the movable plate, the driving mechanism being configured for moving the movable plate in a uniaxial direction toward and away from the fixed plate (Figs. 1 and 5).
With respect to claim 8, since the loading chamber is only connected to the plates using the pins and holes, the loading chamber is considered to slidably support the loading chamber.
With respect to claim 9, as discussed above with respect to claim 7, the movable plate (13,33) is configured to transmit uniaxial motion to the loading chamber (Figs. 1 and 5).
With respect to claim 10, a gap (Figs. 1 and 5) exists between the fixed plate (11,31) and movable plate (13,33) and prevents them from coming into contact during a cyclic motion.

With respect to claim 12, in the absence of further positively recites structure, the guiding sleeve or rail plates of the reference of Naruse et al. are considered to meet this functional limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al.(US 2007/0178584) in view of Fernandez-Alcon et al. (US 2016/0326477).
The reference of Naruse et al. has been discussed above with respect to claim 7.
While the reference of Naruse et al. discloses the use of a linear actuator or drive mechanism (15,35) and a stepper motor, claims 13-16 require the use of a ball screw/ball nut and connecting rod mechanism.
The reference of Fernandez-Alcon et al. discloses a number of art recognized means for converting rotational motion into linear motion, including the use of ball screws and nuts (¶[0223]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to employ any well-known means recognized in the art for converting the rotational motion of a stepper motor into the required linear motion for the loading system while maintaining the efficiency of the loading system.  With respect to the specifics of the stepper motor, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the most efficient type of stepper motor based on the design requirements of the loading system while maintaining the efficiency of the loading system.  Finally, the chamber is structurally capable of supporting a cellular gel-based scaffold material.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al.(US 2007/0178584) in view of Lee et al.(US 5,521,087).
The reference of Naruse et al. has been discussed above with respect to claim 1.
While the system of the reference of Naruse et al. is use for culturing cells, the reference is silent with respect to the specific cells provided in the system.
The reference of Lee et al. discloses that it is known in the art to employ collagen lattices with keratinocytes within a cell loading system (col. 4, lines 40-47).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with collagen lattices as suggested by the reference of Lee et al. for the known and expected result of using art recognized means for culturing and test an art recognized skin equivalent material.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 3 would be allowable because the prior art of record fails to teach or fairly such a stretchable loading chamber in the claimed environment or scope of claim which includes a groove of the configuration recited in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB